Citation Nr: 0605237	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  01-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder, arthritis of both knees, circulatory problems, and 
cellulitis of the right leg, secondary to service-connected 
laxity of the left knee.

2.  Entitlement to an increased rating for service-connected 
relaxed ligament of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran had active service from May 1955 to April 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2005.  This matter was 
originally on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

The issue referenced on the first page of this decision 
includes the claim for compensation benefits for cellulitis 
of the right leg secondary to service-connected left knee 
disability as considered by the RO in the January 2000 rating 
decision and January 2001 Statement of the Case (SOC), but 
inadvertently omitted in the "ISSUE" portion of the SOC.  

The issue of entitlement to an increased rating in excess of 
10 percent for service-connected relaxed ligament of the left 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The weight of the medical evidence of record shows that 
the veteran's right knee disorder, arthritis of both knees, 
circulatory problems, and cellulitis of the right leg are not 
etiologically related to his service-connected left knee 
disability; the medical evidence of record does not show that 
these disorders were present in service or that arthritis of 
the knees manifested to a compensable degree within the one-
year presumptive period following the veteran's discharge 
from service, and there is no competent medical evidence of 
record that otherwise links any of these disorders to the 
veteran's military service.  


CONCLUSION OF LAW

Right knee disorder, arthritis of both knees, circulatory 
problems, and cellulitis of the right leg are not proximately 
due to or the result of the service-connected laxity of the 
left knee; or were not otherwise incurred in or aggravated 
during active service, and arthritis of the knees may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of April 2005 and Veterans Claims Assistance Act 
of 2000

On Remand from the Board, in correspondence dated in May 
2005, the AMC advised the veteran of VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005) (redefining the obligations of VA with respect to the 
duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits); 38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The May 2005 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to secondary 
service connection for the claimed disabilities.  The Board 
also recognizes that the May 2005 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable AOJ decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Given that notice 
was not mandated at the time of the initial AOJ decision, it 
was not error to furnish the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the express requirements of the law as found by the Court in 
Pelegrini II.

Based on the foregoing, the Board finds that the AMC complied 
with the Board's April 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  
 
The Board also finds that VA's enhanced duty to notify under 
the VCAA has been met.  In addition to the May 2005 VCAA 
notice described above, the Board notes that copies of the 
January 2000 rating decision, January 2001 SOC, April 2002 
Supplemental Statement of the Case (SSOC), and October 2005 
SSOC, provided to the veteran, included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The SOC and SSOCs provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination and obtained a medical 
opinion on the veteran's theory of entitlement to secondary 
service connection for the claimed disabilities.  The RO also 
obtained VA treatment records.  The veteran has not made the 
RO, AMC, or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran underwent a VA examination in December 2001 after 
which the VA examiner diagnosed gradual onset of right knee 
pain, swelling of both legs and ankles, history of cellulitis 
of the right leg, and advanced degenerative arthritis of the 
knees (confirmed by x-rays).  The examiner concluded that the 
edema and swelling in the veteran's legs were not due to 
arthritis in his left knee.  The examiner maintained that the 
"left knee arthritic condition" was not likely related to 
the in-service medial collateral ligament strain of his left 
knee.  The examiner further maintained that there was no 
likelihood that the veteran's right knee disorder was related 
to his left knee disorder.  Lastly, the examiner indicated 
that there was no likelihood that the in-service left knee 
injury as reported was the cause of the now diagnosed lower 
extremity circulatory problem.  

In a March 1999 letter, Dr. N.R. reported that the veteran 
advised him that he "tripped and fell damaging his left 
knee" in service in 1963.  The veteran related that "he was 
off duty for 5-6 weeks and then returned."  After an 
examination of the veteran's body as well as a review of x-
rays of his knees (conducted in September 1998) provided by 
the veteran, Dr. N.R. provided an impression of 
osteoarthritis, diffuse, especially involving the left knee.  
Dr. N.R. commented that the veteran "obviously has 
osteoarthritis throughout."  Dr. N.R. maintained that the 
degree of osteoarthritis in the left knee appeared to be at 
least mildly more involved than on the right knee, which Dr. 
N.R. suspected more than likely dated back to the veteran's 
"original distant past injury which would be consistent with 
his trip and fall history in Vietnam in 1963."  Dr. N.R. 
related that the osteoarthritic process was of course driven 
by the veteran's morbid obesity of 447 pounds.  

Thus, according to the December 2001 VA examiner, the 
veteran's right knee disorder, arthritis of the knees, and 
circulatory problems, are not etiologically related to his 
service-connected left knee disorder.  Except for the 
etiology of the arthritis of the left knee, there is no 
competent medical opinion to the contrary so the Board finds 
the VA examiner's unfavorable opinion dispositive on the 
question of whether the veteran's right knee disorder, 
arthritis of the right knee, and circulatory problems are 
caused by his service-connected left knee disability.  

As for the arthritis in the left knee, Dr. N.R. opined that 
at least a part of the arthritis was due to the in-service 
left knee injury with the remaining arthritis attributable to 
the veteran's morbid obesity.  The Board, however, accords 
greater evidentiary weight to the VA examiner's opinion than 
Dr. N.R.'s opinion.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (providing 
that the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  Unlike the VA 
examiner, by Dr. N.R.'s very own general description based on 
information provided by the veteran, he gave no indication 
that he was cognizant of the actual injury the veteran 
sustained in service and the disability for which service 
connection had been established-that is, a strain or relaxed 
ligament of the left knee.  For this reason, the Board finds 
the VA examiner's opinion more persuasive, and consequently, 
dispositive on the question of whether arthritis of the 
veteran's left knee is related to his service-connected left 
knee disability.

As for cellulitis of the right leg, this disorder was not 
found on examination in December 2001.  VA treatment records 
dated in June 2001 are significant for noting that the 
veteran had an episode of right lower extremity cellulitis.  
The doctor, however, noted an assessment of cellulitis in a 
patient with diabetes mellitus and stasis consistent with 
streptococcal and staphylococcal.  These records also noted 
that the veteran reported a history of cellulitis in 1994 and 
it was noted that the veteran was also a diabetic at that 
time.  Thus, there is no suggestion in the medical evidence 
or competent medical evidence of a causal link between the 
cellulitis of the right leg and the veteran's service-
connected left knee disability.  

Although the veteran contends that his right knee disorder, 
arthritis of the knees, circulatory problems, and cellulitis 
of the right leg are secondary to his left knee disability, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
service connection for right knee disorder, arthritis of both 
knees, circulatory problems, and cellulitis of the right leg 
as secondary to service-connected laxity of the left knee is 
not established.  

The Board further finds that service connection for right 
knee disorder, arthritis of the knees, circulatory problems, 
and cellulitis of the right leg may also not be established 
on a direct or presumptive basis.  Neither the veteran 
contends nor does the medical evidence show that these 
disorders were present in service or that arthritis of the 
knees manifested to a compensable degree within the one-year 
presumptive period following his discharge from service.  
There is similarly no competent medical evidence of record 
that links any of these disorders to the veteran's military 
service.  For these reasons, service connection is not 
warranted on a direct or presumptive basis for the claimed 
disorders.  

The preponderance of the evidence is against the claim, so 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R.       § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for right knee disorder, arthritis of both 
knees, circulatory problems, and cellulitis of the right leg, 
including as secondary to service-connected laxity of the 
left knee is denied.


REMAND

In regard to the veteran's claim that his service-connected 
relaxed ligament of the left knee has increased in severity, 
unfortunately the last VA examination of this disability was 
conducted in December 2001.  A more contemporary examination 
is indicated as the December 2001 VA examination is 
considered too remote to constitute a "contemporaneous 
examination" of the service-connected left knee disability 
under VA laws and regulations.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected relaxed ligament of the 
left knee.  The examiner should state 
whether subluxation or lateral 
instability was demonstrated on 
examination, and if so, whether it was 
slight, moderate, or severe.  The 
examiner should also note at which degree 
the veteran experiences pain on motion, 
if any.  The examiner should identify any 
additional functional loss due to such 
factors as flare-ups, fatigue, weakness, 
incoordination, or restricted or excess 
movement of the joint, etc.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Please send the claims 
folder to the examiner for review.    

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


